Simmons Bedding Company Obtains Extensions of Current Forbearance Periods to August 31, 2009 ATLANTA, Aug. 14, 2009 – Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company (“Simmons” or the “Company”) and a leading manufacturer of premium-branded bedding products, today announced that it has reached an agreement with the majority of its senior bank lenders and the majority of the holders of Simmons Bedding’s $200.0 million 7.875% senior subordinated notes to extend their forbearance periods from August 14, 2009 to August 31, 2009. About Simmons Bedding Company
